Opinión disidente emitida por el Juez
Asociado Señor Hernández Denton,
a la cual se une el Juez Asociado Señor Alonso Alonso.
La Sociedad de Asistencia Legal (en adelante, la Sociedad) en representación del peticionario acude ante este foro para solicitar que revoquemos la determinación del tribunal de instancia que se niega a archivar una acusación criminal por violación al derecho constitucional a un juicio *327rápido. Alega la Sociedad que para la fecha del señala-miento de la vista en alzada habían transcurrido más de sesenta días desde la determinación de no haber causa probable para acusar por los delitos imputados. Contrario a la posición del Tribunal, entiendo que el peticionario tiene razón y procede el archivo de la acusación.
El derecho a “un juicio rápido y público” es uno de los derechos fundamentales garantizados por el Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico. Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986); Pueblo v. Reyes Herrans, 105 D.P.R. 658 (1977); Jiménez Román v. Tribunal Superior, 98 D.P.R. 874 (1970).
En Pueblo v. Opio Opio, 104 D.P.R. 165, 169 (1975), reconocimos que el derecho a juicio rápido “no se circunscribe al acto del juicio propiamente dicho; se extiende para abarcar todas las etapas en progresión gradual desde la imputación inicial de delito”. Dada esta visión integral del proceso penal y si se considera el motivo principal que animó a los miembros de la Convención Constituyente al incorporar este derecho fundamental en nuestra Carta Orgánica, concluimos que su protección se extendía a la vista preliminar requerida por la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Luego en Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976), extendimos su cobertura a la vista preliminar en alzada provista por la Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En esa ocasión afirmamos que la vista preliminar en alzada ante el Juez Superior tenía que celebrarse dentro de un término máximo de sesenta (60) días desde la resolución del Juez de Distrito, la cual determina que no había causa probable para la acusación. *328Las Reglas de Procedimiento Criminal establecen un método integral y sistemático para encauzar el proceso penal. El diseño le permite al inocente una oportunidad temprano en el proceso de ser liberado de acusaciones injustas y evitar ser expuesto a “la preocupación martiri-zante de un juicio”. Pueblo v. Opio Opio, supra, pág. 169. Por eso la Regla 23(c) específicamente provee para que cuando un tribunal determine que no existe causa probable para acusar, “exoner[e] a la persona y orden[e] que sea puesta en libertad”.
Por otra parte, la Regla 24(c) de Procedimiento Criminal dispone que si el juez instructor de causa hace una determinación de que no existe causa probable para acusar por el delito imputado o de que existe causa por un delito inferior al imputado, el fiscal puede recurrir en alzada al Tribunal Superior para revisar la determinación del magistrado.
En Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984), examinamos el alcance de la vista preliminar en alzada y concluimos:
La Regla 24(c) de Procedimiento Criminal regula el procedimiento posterior a la celebración de la vista preliminar. El inciso (c) permite que si se determina que no existe causa probable o que existe por un delito inferior al imputado, el fiscal pueda presentar el asunto de nuevo con la misma u otra prueba a un magistrado de categoría superior del tribunal de primera instancia. Esta segunda vista preliminar no es una apelación de la primera sino que es vista independiente, separada y distinta. Pueblo v. Tribunal Superior, 96 D.P.R. 237 (1968). (Énfasis nuestro.)
El peticionario, como persona imputada de delito, fue “exonerado y puesto en libertad”. A la fecha en que se le citó a la vista en alzada no existía ningún proceso criminal pendiente en su contra. Era para todos los fines legales una persona libre y —a lo sumo— a menos que el fiscal al *329momento de concluir la vista preliminar anunciara su intención de ir en alzada, no tenía ninguna obligación de mantener al tribunal informado de los cambios en dirección. El caso de Márquez Quiñones v. Tribunal de Distrito, 105 D.P.R. 203 (1976), citado por la opinión de la mayoría, es claramente distinguible. Allí el acusado había sido declarado “prófugo de la justicia”. Ni tan siquiera se le había celebrado la primera vista. Fue arrestado, se le fijó fianza y cuando se expidió la citación para la vista preliminar a la dirección por él suministrada como correcta, no pudo ser localizado.
En este caso el señor Rivera Colón fue exonerado del delito imputado luego de la celebración de la vista preliminar en que se determinó que no había causa para enjuiciarlo. Al determinarse no causa en la vista preliminar, el peticionario no fue citado para la celebración de otra vista, ni el tribunal le hizo algún tipo de apercibimiento. Como cualquier otro ciudadano, podía ausentarse sin el temor ni el estigma de tener pendiente un proceso criminal en su contra.
Una vez el Ministerio Público decide acudir en alzada al Tribunal Superior, se inician los esfuerzos de notificación al peticionario. En los señalamientos del caso a partir de 3 de junio de 1986, el alguacil que intentó diligenciar la citación declaró que el señor Rivera Colón no había podido ser citado en la dirección que aparecía en el expediente del tribunal. Sin embargo, no declaró que esta persona se escondiera para evitar ser citado. Podemos inferir que sencillamente desconocía que el Ministerio Público había solicitado la celebración de una vista en alzada.
Al presente ya han transcurrido once (11) meses desde que se determinó que no existía causa probable contra el señor Rivera Colón y se decretó su libertad. También han transcurrido once (11) meses desde que se presentó la moción para solicitar vista preliminar en alzada la cual aún *330no ha sido celebrada. Este es un término en exceso, por mucho, de los sesenta (60) días que se establece en Pueblo v. Vélez Castro, supra. Procede que se archive el caso en su contra.
Por estas razones disiento de la opinión del Tribunal. Amparándose en una jurisprudencia que no es aplicable a los hechos de este caso y con una visión limitada del alcance del derecho constitucional a un juicio rápido, este Tribunal acepta la interpretación restrictiva del Ministerio Público y establece condiciones para que a un ciudadano se le limite su libertad de movimiento aun después de ser exonerado en la vista preliminar.